


Exhibit 10.51


FREEPORT-McMoRan COPPER & GOLD INC.


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 20__ STOCK INCENTIVE PLAN




1.(a)    Pursuant to the Freeport-McMoRan Copper & Gold Inc. 20__ Stock
Incentive Plan (the “Plan”), on ____________, 20__ (the “Grant Date”),
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”)
granted _________ restricted stock units (“Restricted Stock Units” or “RSUs”) to
_______________ (the “Participant”) on the terms and conditions set forth in
this Agreement and in the Plan.


(b)Defined terms not otherwise defined herein shall have the meanings set forth
in Section 2 of the Plan.


(c)Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Sections
5(b) and 5(c) of this Agreement (the “Vesting Date”), one share (a “Share”) of
common stock of the Company (“Common Stock”), free of any restrictions, all
amounts notionally credited to the Participant's Dividend Equivalent Account (as
defined in Section 4 of this Agreement) with respect to such RSU, and all
securities and property comprising all Property Distributions (as defined in
Section 4 of this Agreement) deposited in such Dividend Equivalent Account with
respect to such RSU.


(d)As soon as practicable after the Vesting Date (but no later than 30 days from
such date) for any RSUs granted hereunder, the Participant shall receive from
the Company the number of Shares to which the vested RSUs relate, free of any
restrictions, a cash payment for all amounts notionally credited to the
Participant's Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.


2.(a)    The RSUs granted hereunder shall vest in installments as follows:
Scheduled Vesting Date
Number of RSUs
 
 
 
 
 
 
 
 
 
 



(b)Until the respective Vesting Date for an RSU granted hereunder, such RSU, all
amounts notionally credited in any Dividend Equivalent Account related to such
RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend




--------------------------------------------------------------------------------










Equivalent Account related to such RSU shall be subject to forfeiture as
provided in Section 5 of this Agreement.


3.Except as provided in Section 4 of this Agreement, an RSU shall not entitle
the Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued the Share to which such RSU relates nor in any
securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.


4.From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”). All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date. All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement. The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the Committee.
The Committee may, in its discretion, deposit in the Participant's Dividend
Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof, or may otherwise adjust the terms of the Award as
permitted under Section 5(b) of the Plan.


5.(a)    Except as set forth in Sections 5(b) or 5(c) of this Agreement, all
unvested RSUs provided for in this Agreement, all amounts credited to the
Participant's Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall immediately be
forfeited on the date the Participant ceases to be an Eligible Individual (the
“Termination Date”).


(b)Notwithstanding the foregoing, if the Participant ceases to be an Eligible
Individual (the “Termination”) by reason of the Participant's death, Disability,
or Retirement, the RSUs granted hereunder that are scheduled to vest on the
first Vesting Date following the Termination Date, all amounts credited to the
Participant's Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall vest as of the
Participant's Termination Date. Except in connection with a Change in Control
under Section 5(c), in the event that the Participant ceases to be an Eligible
Individual by reason of the Participant's Termination by his employer or
principal without Cause, the Committee or any person to whom the Committee has
delegated authority may, in its or his sole discretion, determine that the RSUs
granted hereunder that are scheduled to vest on the first Vesting Date following
the Termination Date, all amounts credited to the Participant's Dividend
Equivalent

2

--------------------------------------------------------------------------------










Accounts with respect to such RSUs, and all securities and property comprising
Property Distributions deposited in such Dividend Equivalent Accounts with
respect to such RSUs shall vest as of the Participant's Termination Date.


(c)If there has been a Change in Control of the Company, and within one year
following the date of such Change in Control the Participant ceases to be an
Eligible Individual by reason of the Participant's Termination by his employer
or principal without Cause or Participant's termination of employment with Good
Reason, then the RSUs granted hereunder that have not yet vested, all amounts
credited to the Participant's Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
vest as of the Participant's Termination Date.


(d)In the event vesting is accelerated pursuant to this Section 5 and the
Participant is a Key Employee, a distribution of Shares issuable to the
Participant, all amounts notionally credited to the Participant's Dividend
Equivalent Account, and all securities and property comprising all Property
Distributions deposited in such Dividend Equivalent Account due the Participant
upon the vesting of the RSUs shall not occur until six months after the
Participant's Termination Date, unless the Participant's Termination is due to
death or Disability.


6.The RSUs granted hereunder, any amounts notionally credited in the
Participant's Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution.


7.If the Participant is or becomes subject to the terms of the Company's
Compensation Recovery Policy (the “Policy”), as such Policy may be amended from
time to time, including amendments adopted in order to conform to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any resulting rules issued by the SEC or national securities
exchanges thereunder, then the RSUs granted hereunder shall also be subject to
such Policy. Accordingly, if the Board determines that recovery of compensation
under such Policy is due, then the RSUs granted hereunder shall automatically
terminate and be forfeited effective on the date of such determination and all
shares of Common Stock acquired by the Participant pursuant to this Agreement
(or other securities into which such shares have been converted or exchanged)
shall be returned to the Company or, if no longer held by the Participant, the
Participant shall pay to the Company, without interest, all cash, securities or
other assets received by the Participant upon the sale or transfer of such stock
or securities.


8.All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to 333 North
Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company. Such addresses may
be changed at any time by notice from one party to the other.


9.This Agreement is subject to the provisions of the Plan. The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant's consent.

3

--------------------------------------------------------------------------------










The Committee may amend this Agreement at any time in any manner that is not
inconsistent with the terms of the Plan and that will not result in the
application of Section 409A(a)(1) of the Code. Notwithstanding the foregoing, no
such amendment may materially impair the rights of the Participant hereunder
without the Participant's consent. Except as set forth above, any applicable
determinations, orders, resolutions or other actions of the Committee shall be
final, conclusive and binding on the Company and the Participant.


10.The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.


11.Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant's employment relationship with the Company or any of
its Subsidiaries at any time.


12.As used in this Agreement, the following terms shall have the meanings set
forth below.


(a)“Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine); (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee; (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds; (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal; or (v) the
breach of the Participant of the terms of his engagement.
(b)Change in Control.


(i)For purposes of this Agreement, “Change in Control” means (capitalized terms
not otherwise defined will have the meanings ascribed to them in paragraph (ii)
below):


(A)the acquisition by any Person together with all Affiliates of such Person, of
Beneficial Ownership of the Threshold Percentage or more; provided, however,
that for purposes of this Section 12(b)(i)(A), the following will not constitute
a Change in Control:


(1)any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change in Control under Section 12(b)(i)(C) hereof) of Common
Stock directly from the Company,
(2)any acquisition of Common Stock by the Company or its subsidiaries,

4

--------------------------------------------------------------------------------










(3)any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or


(4)any acquisition of Common Stock pursuant to a Business Combination that does
not constitute a Change in Control under Section 12(b)(i)(C) hereof; or


(B)individuals who as of the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual's initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or


(C)the consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:


(1)the individuals and entities who were the Beneficial Owners of the Company
Voting Stock immediately prior to such Business Combination have direct or
indirect Beneficial Ownership of more than 50% of the then outstanding shares of
common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Company, and


(2)no Person together with all Affiliates of such Person (excluding the Company
and any employee benefit plan or related trust of the Company or any subsidiary
of the Company) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Company or 30% or more of the combined voting power of the
then outstanding voting securities of the Company, and


(3)at least a majority of the members of the board of directors of the Company
were members of the Incumbent Board at the time of the execution of the initial
agreement, and of the action of the Board, providing for such Business
Combination; or


(D)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(ii)As used in this Section 12(b), the following terms have the meanings
indicated:

5

--------------------------------------------------------------------------------










(A)Affiliate: “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another specified Person.


(B)Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to
a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (1) the power to vote,
or direct the voting of, the security, and/or (2) the power to dispose of, or to
direct the disposition of, the security.


(C)Company Voting Stock: “Company Voting Stock” means any capital stock of the
Company that is then entitled to vote for the election of directors.


(D)Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.


(E)Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.


(F)Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Common Stock.


(c)“Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant's employer.


(d)“Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Copper & Gold Inc. Policies of the Committee applicable to the
Plan, and, with respect to any other property, mean the value thereof determined
by the board of directors of the Company in connection with declaring the
dividend or distribution thereof.


(e)“Good Reason” shall mean either of the following (without Participant's
express written consent): (i) a material diminution in Participant's base salary
as of the day immediately preceding the Change in Control or (ii) the Company's
requiring Participant to be based at any office or location more than 50 miles
from Participant's principal office or location as of the day immediately
preceding the Change in Control. Notwithstanding the foregoing, Participant
shall not have the right to terminate Participant's employment hereunder for
Good

6

--------------------------------------------------------------------------------










Reason unless (1) within 30 days of the initial existence of the condition or
conditions giving rise to such right Participant provides written notice to the
Company of the existence of such condition or conditions, and (2) the Company
fails to remedy such condition or conditions within 30 days following the
receipt of such written notice (the “Cure Period”). If any such condition is not
remedied within the Cure Period, Participant must terminate Participant's
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period. The foregoing to the contrary
notwithstanding, if at any time the Participant is subject to an effective
employment or change in control agreement with the Company or an Affiliate (as
define in Section 12(b)), then, in lieu of the foregoing definition, “Good
Reason” shall at that time have such meaning as may be specified in such other
agreement.


(f)“Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.


(g)“Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.


13.    The Company may, in its sole discretion, deliver any documents related to
the Participant's current or future participation in the Plan by electronic
means or request Participant's consent to participate in the Plan by electronic
means. By accepting the terms of this Agreement, the Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company. The Participant must
expressly accept the terms and conditions of this Agreement by electronically
accepting this Agreement in a timely manner. If the Participant does not accept
the terms of this Agreement, the RSUs are subject to cancellation.
* * * * * * * * * * * * *
By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Corporate Personnel
Committee of the Company's Board of Directors upon any questions arising under
the Plan or this Agreement.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS





7